673 F.2d 164
110 L.R.R.M. (BNA) 2431, 94 Lab.Cas.  P 13,584
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INDUSTRY PRODUCTS COMPANY, Respondent.
No. 80-1787.
United States Court of Appeals,Sixth Circuit.
March 22, 1982.

Elliott Moore, Deputy Associate Gen. Counsel, Edward Dorsey, N. L. R. B., Washington, D. C., for petitioner.
Thomas O. Magan, Kahn, Dees, Donovan & Kahn, Evansville, Ind., for respondent.
Before LIVELY and KEITH, Circuit Judges, and PECK, Senior Circuit judge.

ORDER

1
This case is before the court on petition of the National Labor Relations Board to enforce its order, reported at 251 NLRB No. 183 (1980), in which it found that the company violated Section 8(a)(1) of the Act by various actions and threats during a period of union organization and violated Section 8(a)(3) by discharging four employees for union support.  The respondent contends that one of the discharged employees, Lorelei Taylor, was a supervisor at the time of her discharge and that she was not entitled to protection of the Act.  The respondent also contends that Taylor obtained 13 of the authorization cards and that if these were voided because of her supervisory status the union would never have had majority support.  The respondent also contends that the Board abused its discretion by ordering it to recognize and bargain with the union rather than ordering a re-run election.


2
Upon consideration of the briefs and oral arguments of counsel together with the record on appeal this court concludes that the findings of the Board that the respondent committed unfair labor practices in violation of Section 8(a)(1) of the Act and that Lorelei Taylor was an employee rather than a supervisor are supported by substantial evidence.  The court also concludes that the Board did not abuse its discretion in ordering the respondent to recognize and bargain with the union.  N. L. R. B. v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969).


3
The order of the Board is enforced.